Citation Nr: 1726105	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for obstructive sleep apnea (OSA) with bronchitis.

2.  Entitlement to an initial evaluation in excess of 50 percent for attention deficit hyperactivity disorder (ADHD) with posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right shoulder, status post surgical repair of a labral tear.

4.  Entitlement to an initial evaluation in excess of 10 percent for lateral epicondylitis and tendinitis of the right elbow.

5.  Entitlement to an initial evaluation in excess of 10 percent for lateral epicondylitis and tendinitis of the left elbow.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the lumbar spine.

7.  Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus.

8.  Entitlement to an initial evaluation in excess of 10 percent for nephrolithiasis.

9.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.

10.  Entitlement to an initial evaluation in excess of 10 percent for essential hypertension.

11.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD). 

12.  Entitlement to an initial evaluation in excess of 10 percent for carpal and cubital tunnel syndrome of the right upper extremity.

13.  Entitlement to an initial compensable evaluation for hallux valgus of the left foot.

14.  Entitlement to an initial compensable evaluation for hallux valgus of the right foot.

15.  Entitlement to an initial compensable evaluation for a cuboid bone fracture of the left foot.

16.  Entitlement to an initial compensable evaluation for a fracture of the small toe of the right foot.

17.  Entitlement to an initial compensable evaluation for pansinusitis of the left sinuses.

18.  Entitlement to an initial compensable evaluation for hemorrhoids.

19.  Entitlement to an initial compensable evaluation for erectile dysfunction.

20.  Entitlement to an initial compensable evaluation for residual surgical scars of the right shoulder.

21.  Entitlement to an initial compensable evaluation for residual scars on the right upper extremity.

22.  Entitlement to an initial compensable evaluation for prolactin secreting pituitary microadenoma.

23.  Entitlement to service connection for a left ankle disorder.

24.  Entitlement to service connection for left ear hearing loss.




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from March 1998 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Oakland, California.  

In an October 2011 rating decision, the RO granted service connection for PTSD, and assigned a 50 percent evaluation, effective from April 6, 2011.  In a February 2012 rating decision, the RO determined that there was clear and unmistakable error in the October 2011 rating decision because the RO failed to include ADHD in the 50 percent evaluation assigned for PTSD.  Therefore, the issue has been recharacterized as entitlement to an initial evaluation in excess of 50 percent for ADHD with PTSD.

In the February 2012 rating decision, the RO also increased the evaluations for GERD to 10 percent, bilateral plantar fasciitis to 10 percent, and essential hypertension to 10 percent.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues remain in appellate status.

In addition, in the February 2012 rating decision, the RO granted service connection for carpal and cubital tunnel syndrome of the left upper extremity; cubital tunnel syndrome for the right upper extremity; status post nasal polypectomies; left shoulder strain; right ear hearing loss; bronchitis; left elbow tendonitis; and right elbow tendonitis.  Cubital tunnel syndrome for the right upper extremity was combined with the issue of entitlement to an increased initial evaluation for carpal tunnel syndrome.  Left and right elbow tendonitis were combined with the issues of entitlement to increased initial evaluations for lateral epicondylitis of the left and right elbows, respectively.  However, the remaining service connection issues that were granted in the February 2012 rating decision no longer remain on appeal, and no further consideration is necessary.

The Board notes that the Veteran was scheduled for a videoconference hearing in December 2014, pursuant to his March 2011 request.  However, in October 2014, the Veteran withdrew his hearing request.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to increased evaluations for the Veteran's service-connected right shoulder, right and left elbow, right upper extremity carpal and cubital tunnel syndrome, lumbar spine, and feet disabilities, and entitlement to service connection for a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's OSA with bronchitis did not manifest as chronic respiratory failure with carbon dioxide retention or cor pulmonale and has not required a tracheostomy.

2.  The Veteran's ADHD with PTSD has been manifested by symptoms causing occupational and social impairment with reduced reliability and productivity.  He does not have occupational and social impairment with deficiencies in most areas.

3.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.

4.  The Veteran has a history of renal colic with a diagnosis of kidney stones.  He does not have frequent attacks of colic, requiring catheter drainage.

5.  The Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  The Veteran's diastolic pressure is not predominantly 110 or more, and his systolic pressure is not predominantly 200 or more.

6.  The Veteran's GERD has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health

7.  The Veteran has sinusitis that is detected by MRI only, but he has not been shown to have one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

8.  The Veteran has mild hemorrhoids, when present, but he has not been shown to have large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.

9.  The Veteran has erectile dysfunction, but he has not been shown to have deformity of the penis, and the AOJ has already granted special monthly compensation for the loss of use of a creative organ.

10.  The Veteran's right shoulder and right upper extremity scars are not deep and nonlinear measuring at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); superficial and nonlinear involving an area or areas of 144 square inches (929 sq. cm.) or greater; or unstable or painful.  There are no other disabling effects identified.  

11.  The Veteran has a history of a pituitary microadenoma, but there is no evidence of a current microadenoma.

12.  The Veteran does not currently have left ear hearing loss for VA compensation purposes.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for sleep apnea with bronchitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6847 (2016).

2.  The criteria for an initial rating in excess of 50 percent for ADHD with PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

4.  The criteria for an initial rating in excess of 10 percent for nephrolithiasis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115b, Diagnostic Codes 7508, 7509 (2016).

5.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2016).

6.  The criteria for an initial evaluation in excess of 10 percent for GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7346 (2016).

7.  The criteria for an initial compensable evaluation for pansinusitis of the left sinuses have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6510 (2016).

8.  The criteria for an initial compensable evaluation for hemorrhoids have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2016).

9.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met. 38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.115b, Diagnostic Code 7522 (2016).

10.  The criteria for an initial compensable evaluation for residual surgical scars of the right shoulder have not been met. 38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7800-7805 (2016).

11.  The criteria for an initial compensable evaluation for residual scars of the right upper extremity have not been met. 38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7800- 7805 (2016).

12.  The criteria for an initial compensable evaluation for prolactin secreting pituitary microadenoma have not been met. 38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7916 (2016).

13.  The criteria for entitlement to service connection for left ear hearing loss have not been met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


OSA with Bronchitis

The Veteran's OSA with bronchitis is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847.  

Under Diagnostic Code 8047, a 50 percent evaluation is warranted when sleep apnea requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned where there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires a tracheostomy.  

Under Diagnostic Code 6600, evaluating chronic bronchitis, a 60 percent evaluation is assigned where Forced Expiratory Volume in one second (FEV-1) of 40- to 55-percent predicted, or; FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted where FEV-1 less than 40 percent of predicted value, or; the ration of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation) or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

Pulmonary function tests (PFTs) are required to evaluate under DC 6600 unless a maximum exercise capacity test is of record and results are 20 ml/kg/min or less, there is documented pulmonary hypertension or cor pulmonale or right ventricular hypertrophy, there have been one or more episodes of acute respiratory failure, or when outpatient oxygen therapy is required. 38 C.F.R. § 4.96(d)(1).  VA notes that PFTs must be conducted post-drug or post-medication or post-inhalation therapy, because it is the post-drug or post-therapy results that are considered for rating purposes. See 38 C.F.R. § 4.96(d)(5).  If the diffusion capacity of the lung for DLCO (SB) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. 38 C.F.R. § 4.96(d)(2).  However, post-bronchodilator PFTs are not required when pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96(d)(4).  Evaluation should be done based on PFTs even when they are not consistent with clinical findings unless the examiner states why the PFTs are invalid. 38 C.F.R. § 4.96(d)(3).  When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), the test result deemed by the examiner to most accurately reflect the level of disability is used for rating purposes. See 38 C.F.R. § 4.96(d)(6).  If the FEV-1 and FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio. 38 C.F.R. § 4.96(d)(7).

38 C.F.R. § 4.96(a) addresses rating coexisting respiratory conditions, as in this case, as the Veteran is rated for OSA with bronchitis.  Section 4.96(a) states that ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  

Upon review of the evidence, the Veteran does not meet the criteria for a 100 percent rating under Diagnostic Code 6847.  Specifically, the Board finds that the Veteran's OSA did not manifest as chronic respiratory failure with carbon dioxide retention or cor pulmonale, and the Veteran has not required a tracheostomy.  The Veteran has not advanced to chronic respiratory failure with carbon dioxide retention or cor pulmonale and/or undergoing a tracheostomy.  The February 2009 and June 2011 VA examiners both noted that the Veteran used a CPAP, but he had no other treatment for his OSA.  The February 2009 VA examiner indicated that the Veteran had normal breath sounds on examination of the chest and a normal chest x-ray.  The June 2011 VA examiner also noted that an examination of the Veteran's chest revealed mild bilateral expiratory wheezing and mild shortness of breath on mild exertion.  Review of the relevant VA treatment records also does not reflect chronic respiratory failure with carbon dioxide retention or cor pulmonale and/or a tracheostomy.

In addition, the Veteran does not meet the criteria for a 60 percent evaluation, or higher, under Diagnostic Code 6600.  There were no pulmonary function tests of record that showed FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Rather, a June 2011 pulmonary function test revealed FEV-1 of 105 percent predicted, a FEV-1/FVC of 108 percent predicted, and pre-bronchodilator DLCO of 101 percent predicted.  The interpreting physician noted that, post-bronchodilator, there was a significant increase in FVC and FEV-1 values and normal DLCO.

Moreover, the provisions of the law do not allow separate evaluations for obstructive sleep apnea and bronchitis.  Rather, the disability is evaluated under the predominant disability with elevation to the next higher evaluation only if the overall disability warrants such elevation.  In this case, OSA is the predominant disability with elevation to the next higher evaluation or 100 percent rate not supported.

Based on the foregoing, the lay and medical evidence both show that the Veteran's OSA did not manifest as chronic respiratory failure with carbon dioxide retention or cor pulmonale, and the Veteran did not require a tracheostomy.  Therefore, the Board finds that the preponderance of the evidence is against a finding that an evaluation in excess of 50 percent is warranted. 


ADHD with PTSD

The Veteran's ADHD with PTSD is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V). See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board on August 31, 2012, and, therefore, the claim is governed by DSM-IV.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a 70 percent evaluation, or higher, for his ADHD with PTSD. 38 C.F.R. § 4.7.  The medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, required for the 70 percent rating. 38 C.F.R. § 4.130. See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).

In this case, the Veteran has denied having hallucinations, delusions, or flight of ideation, and his speech has been described as normal during VA examinations in March 2009 and June 2011.  He has also been found to be fully oriented, and there has been no indication that he has neglected his personal hygiene or appearance, with the exception of presenting with a disheveled appearance at his June 2011 VA examination.  Moreover, his judgment, thought process and content, and insight have been described as fair or normal.

With regard to social impairment, the Board notes that the Veteran has reported that he lives with his second wife.  During a March 2009 VA mental disorders examination, he indicated that he and his wife had been together for approximately 14 years.  He also stated that he lived with his wife and stepdaughter.  During a June 2011 VA PTSD and mental disorders examination, the Veteran related that he remained married to and living with his second wife.    

With regard to occupational impairment, during the June 2011 VA examination, the Veteran related that he had been unable to work since he separated from service.

The above facts do not support the frequency, severity, and duration of symptoms necessary for a 70 percent rating.  Consideration of these symptoms and circumstances reflects occupational and social impairment with reduced reliability and productivity that is indicative of a 50 percent rating, throughout the entire appeal period. See 38 C.F.R. § 4.130. 

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 70 or 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria. Mauerhan, supra.  The evidence also does not show that the Veteran had occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, consistent with a higher evaluation.

Finally, the Board acknowledges the March 2009 and June 2011 VA examiners assigned the Veteran GAF scores of 62 and 51, respectively.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See 38 C.F.R. §§ 4.125, 4.130.  In this case, the GAF score assigned is but one factor for consideration in a rating.  The Board does note that the Veteran's GAF scores in this case do not suggest that the Veteran's symptomatology and impairment warrants an evaluation in excess of 50 percent.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and examination reports to be the most probative evidence of the Veteran's psychological symptomatology.

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidence by the GAF score, the Board finds that that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  The Board concludes that the preponderance of the evidence is against a finding that an increased rating in excess of 50 percent is appropriate, and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


Tinnitus

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 for recurrent tinnitus.  

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2016).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus. 38 C.F.R. § 4.87.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limits a veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

During a March 2009 VA audiology examination, the Veteran reported that he had constant "buzzing" tinnitus in both ears.  Regardless, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is also no basis to "stage" the Veteran's 10 percent rating for his tinnitus, as his symptoms have remained consistent throughout the entire appeal period and he has been in receipt of the maximum 10 percent during the entire appeal period. Fenderson, 12 Vet. App. at 126.





Nephrolithiasis

The Veteran's nephrolithiasis is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7508-7509 for nephrolithiasis.  

Nephrolithiasis is evaluated under Diagnostic Code 7508, which states that it should be evaluated as hydronephrosis, except for recurrent stone formation requiring one or more of the following: diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  In that instance, a 30 percent evaluation is warranted under Diagnostic Code 7508.

Under Diagnostic Code 7509, hydronephrosis warrants a 10 percent evaluation where there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent evaluation is assigned for frequent attacks of colic, requiring catheter drainage.  A 30 percent evaluation is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating, or higher, under Diagnostic Code 7509.  Specifically, he has not been shown to have frequent attacks of colic, requiring catheter drainage.  In fact, during a February 2009 VA general medical examination, the Veteran denied any renal dysfunction.  Lab tests revealed a blood creatinine level of 1.2, and urinalysis showed trace blood with no protein or casts.  During a June 2011 VA general medical examination, the Veteran reported that he passed a kidney stone in 2009, but since that time, he did not have any known kidney stones.  He denied any renal dysfunction, incontinence, urinary flow problems, urinary tract infections, or acute nephritis.  While the Veteran has a history of renal colic with a diagnosis of kidney stones, the evidence suggests that the Veteran is asymptomatic.

Based on the foregoing, the lay and medical evidence show that the Veteran does not have frequent attacks of colic, requiring catheter drainage.  Therefore, the Board finds that the preponderance of the evidence is against a finding that an evaluation in excess of 10 percent is warranted.

Hypertension

The Veteran's hypertension is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more. 

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating, or higher, under Diagnostic Code 7101.  Specifically, he has not been shown to have diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  In this regard, during a February 2009 VA general medical examination, the Veteran's blood pressure was recorded as 140/90, 146/90, and 146/94.  VA treatment notes dated from May 2010 through November 2011 included the following readings: 154/97, 162/98, 141/84, 118/72, 118/72, 140/67, 156/99, and 113/68.  During a June 2011 VA general medical examination, the Veteran's blood pressure was recorded as 193/101, 173/98, and 184/94.  None of those readings revealed a diastolic pressure over 110 or a systolic pressure over 200.

Based on the foregoing, the lay and medical evidence both show that the Veteran's diastolic pressure has not been predominantly 110 or more and that his systolic pressure has not been predominantly 200 or more.  Therefore, the Board finds that the preponderance of the evidence is against a finding that an evaluation in excess of 10 percent is warranted. 


GERD

The Veteran is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7399-7346.  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy. 38 C.F.R. § 4.27.

Under Diagnostic Code 7346, a 10 percent disability rating is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Upon review of the evidence, the Veteran does not meet the criteria for a 30 percent rating, or higher, under Diagnostic Code 7346.  Specifically, he has not been shown to have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.

During a February 2009 VA general medical examination, the Veteran denied having any dysphagia, pyrosis, hematemesis, nausea, or vomiting.  He complained that he had a feeling of sourness, pain, and heartburn, especially at night.  He related that he used Nexium without any side effects.  

During a June 2011 VA general medical examination, the Veteran reported he had a recent flare-up of GERD symptoms due to alcohol use.  However, he denied having any dysphagia, thyrosis, hematemesis, nausea, or vomiting.  He indicated that he continued to tolerate Nexium well and that it relieved his symptoms.

Although the Veteran has reported having pain and heartburn, he has clearly denied having dysphagia, and there is no evidence showing regurgitation or considerable impairment of health.  The Board also finds that the record does not demonstrate that the Veteran's GERD is consistent with a 60 percent rating during the appeal period.  There is no evidence of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Therefore, after consideration of all the evidence of record, the Board finds that an initial evaluation in excess of 10 percent is not warranted. See 38 C.F.R. § 4.114, Diagnostic Code 7346.


Pansinusitis

The Veteran's pansinusitis of the left sinuses is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510.

Under Diagnostic Code 6510, chronic pansinusitis, a noncompensable evaluation is assigned where sinusitis is detected by x-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year os sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The Note associated with the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

Upon review of the evidence, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 6510.  Specifically, he has not been shown to have one or two incapacitating episodes per year os sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Rather, during the February 2009 VA general medical examination, the Veteran reported no subjective symptoms of sinusitis.  The February 2009 VA examiner noted that there were no objective findings on examination, and transillumination of the sinuses revealed no sinus disease.  The February 2009 VA examiner diagnosed the Veteran with pansinusitis of the left sinuses by MRI imaging only.  During the June 2011 VA general medical examination, the Veteran related that he had no symptoms related to chronic sinusitis.  He also denied having any headaches or flares of a sinus condition and indicated that he had no nasal or sinus pain.  In addition, he reported that he did not require antibiotic treatment lasting four to six weeks and he had no incapacitating episodes within the past year.  The June 2011 VA examiner indicated that transillumination of the sinuses was grossly normal.  The June 2011 VA examiner also noted that, while February 2009 VA x-rays showed no definitive evidence of sinus disease, a May 2011 MRI of the Veteran's head showed inflammatory disease involving the paranasal sinuses on a mild degree.  

Based on the foregoing, the lay and medical evidence both show that the Veteran does not have symptoms of sinusitis causing incapacitating episodes or prolonged antibiotic use.  Therefore, the Board finds that the preponderance of the evidence is against a finding that a compensable evaluation is warranted. 

Hemorrhoids

The Veteran's hemorrhoids are currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.

Under Diagnostic Code 7336, a noncompensable evaluation is assigned for mild or moderate hemorrhoids.  A 10 percent evaluation is warranted for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is appropriate for hemorrhoids with persistent bleedings and with secondary anemia, or with fissures.  

Upon review of the evidence, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 7336.  Specifically, he has not been shown to have large, thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  Rather, during the February 2009 VA general medical examination, the Veteran described minimal itching and minimal redness and blood post bowel movement after constipation.  He also denied having any pain, diarrhea, swelling, perianal discharge, fecal incontinence, rectal polyps, and fistula.  During the June 2011 VA general medical examination, the Veteran further reported that he had no symptoms.  He denied having any itching, pain, diarrhea, bleeding, swelling, discharge, or fecal incontinence.  In addition, the June 2011 VA examiner noted that there were no external hemorrhoids on examination.

Based on the foregoing, the lay and medical evidence both show that the Veteran's hemorrhoids symptoms, when present, are mild.  Therefore, the Board finds that the preponderance of the evidence is against a finding that a compensable evaluation is warranted. 


Erectile Dysfunction

The Veteran is currently assigned a noncompensable rating for erectile dysfunction pursuant to C.F.R. § 4.115b, Diagnostic Code 7522.  

Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  However, in this case, the Veteran has already been awarded special monthly compensation based on the loss of use of a creative organ. 

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7522.  The Veteran clearly has loss of erectile power; however, the evidence of record does not reveal any physical deformity of the Veteran's penis. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  In this regard, the Veteran has not reported, and the evidence does not document, any penile deformity.  In fact, the February 2009 and May 2011 VA examiners indicated that an examination of the Veteran's penis was normal.  Accordingly, the lay and medical evidence does not warrant a compensable evaluation for erectile dysfunction. 

Moreover, other diagnostic codes for the penis or testes that provide for a rating greater than zero percent are not more appropriate, as the facts of the case do not support their application. See 38 C.F.R. § 4.115b, Diagnostic Code 7520 (removal of half or more of the penis); Diagnostic Code 7521 (removal of the penis glans); Diagnostic Code 7523 (atrophy of the testes); or Diagnostic Code 7524 (removal of the testes). See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).





Scars

The Veteran is currently assigned separate noncompensable ratings for residual surgical scars of the right shoulder and right upper extremity, pursuant to C.F.R. § 4.118, Diagnostic Code 7805.  

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars are to be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.

Diagnostic Code 7800 pertains to scars of the head, face, or neck.  As the scars are located on the Veteran's right shoulder and right upper extremity, Diagnostic Code 7800 is not for application in this case.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear.  A 10 percent evaluation is contemplated for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Note 1 indicates that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear and involve an area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  

There are three notes to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.

Upon review of the evidence, the Veteran does not meet the criteria for a compensable evaluation.  In this regard, the February 2009 VA examiner noted that the Veteran had five small scars on the anterior shoulder area, measuring 1 centimeter by1 centimeter; one scar on the right third finger, measuring 3 centimeters by 0.25 centimeter; one scar on the right lateral elbow, measuring 6 centimeters by 0.25 centimeters; and one scar on the right anterior arm, measuring 2.5 centimeters by 0.5 centimeters.  The scars were non-contracted, non-keloidal, non-adherent, non-tender, well-nourished, non-ulcerated, non-discolored, non-depressed, and non-disfiguring.  

The June 2011 VA examiner also noted that the Veteran had residual scars on his right upper extremities that were not bothersome.  The examiner further indicated that the Veteran had five small scars from labral tear repair surgery of the right shoulder.  The VA examiner again noted that the scars were non-contracted, non-keloidal, non-adherent, non-tender, well-nourished, non-ulcerated, non-discolored, non-disfiguring, and not painful.  

Based on the foregoing, evidence shows that the Veteran's scars are not deep and nonlinear measuring at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); superficial and nonlinear involving an area or areas of 144 square inches (929 sq. cm.) or greater; or unstable or painful.  There are no other disabling effects identified.  Therefore, the Board finds that the preponderance of the evidence is against a finding that initial compensable evaluations are warranted.


Pituitary Microadenoma

The Veteran's prolactin secreting pituitary microadenoma is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7916 for hyperpituitarism (prolactin secreting pituitary dysfunction).  

Diagnostic Code 7916 states that hyperpituitarism should be evaluated as malignant or benign neoplasm as appropriate.

Under Diagnostic Code 7914, a malignant neoplasm of any specified part of the endocrine system warrants a 100 percent evaluation.  As there is no evidence of malignancy, the Board finds that the criteria for benign neoplasms are more appropriate.

Diagnostic Code 7915 states that a benign neoplasm of any specified part of the endocrine system shall be rated as residuals of endocrine dysfunction.  

Upon review of the evidence, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 7915.  In this regard, historically, MRI imaging in February 2002 revealed the small prolactin secreting pituitary microadenoma, which was not found on MRI imaging in July 2008.  A June 2010 VA MRI of the brain revealed two small low signal fill signs in the pituitary gland; however, in a March 2011 VA neurological follow-up, the physician noted that the findings of the microadenoma of the pituitary were tiny.  A May 2011 VA MRI of the head showed no pituitary masses.  During a June 2011 VA general medical examination, the examiner noted that the pituitary microadenoma was an incidental finding on MRI that was being followed.  The examiner indicated that the May 2011 VA MRI showed unremarkable pituitary with no definite findings to suggest pituitary microadenoma.  Therefore, the VA examiner concluded that the May 2011 VA MRI indicated that no pituitary microadenoma was found.

Based on the foregoing, the lay and medical evidence both show no current pituitary microadenoma.  Therefore, the Board finds that the preponderance of the evidence is against a finding that an initial compensable evaluation is warranted.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2016).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. See also Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the appellant contends that he has left ear hearing loss as a result of in-service noise exposure. 

In pertinent part, the record on appeal includes the Veteran's service treatment records which are negative for complaints or findings of a left ear hearing loss disability. 

A March 2009 VA audiology examination showed normal hearing bilaterally.  AN audiogram revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
25
30

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.

A June 2011 VA audiology examination further showed normal sloping to a mild to moderate high frequency sensorineural hearing loss bilaterally.  Specific audiogram findings indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
35
35

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.

Applying the pertinent facts in this case to the legal criteria set forth above, the Board concludes that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.  As discussed above, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the Veteran currently has left ear hearing loss constituting a disability for service connection purposes under 38 C.F.R. 3.385.  In fact, the evidence of record does not contain any evidence showing that the Veteran has ever had a left ear hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385.  Nor has the Veteran pointed to any such evidence.

In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  The Board acknowledges the Veteran's reported history of hearing difficulties.  Nonetheless, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran has a current hearing loss disability for VA purposes than the Veteran's lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran does not have a hearing loss disability during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary. See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49, 53.


ORDER

An initial evaluation in excess of 50 percent for OSA with bronchitis is denied.

An initial evaluation in excess of 50 percent for ADHD with PTSD is denied.

An initial evaluation in excess of 10 percent for tinnitus is denied.

An initial evaluation in excess of 10 percent for nephrolithiasis is denied.

An initial evaluation in excess of 10 percent for hypertension is denied.

An initial evaluation in excess of 10 percent for GERD is denied.

An initial compensable evaluation for pansinusitis of the left sinuses is denied.

An initial compensable evaluation for hemorrhoids is denied.

An initial compensable evaluation for erectile dysfunction is denied.

An initial compensable evaluation for residual surgical scars of the right shoulder is denied.

An initial compensable evaluation for residual scars of the right upper extremity is denied.

An initial compensable evaluation for prolactin secreting pituitary microadenoma is denied.

Service connection for left ear hearing loss is denied.


REMAND

The Veteran was afforded a VA examination in connection with his service-connected right shoulder, right and left elbow, right upper extremity carpal and cubital tunnel syndrome, lumbar spine, and feet disabilities in February 2009.  In addition, he was afforded a VA examination that addressed his tendinitis of his right and left elbows in June 2011.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required for these issues.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include these findings.

The examiner should also determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Although the Board regrets the delay, it is necessary to ensure that the VA examinations comply with the requirements of the recent holding in Correia.  Therefore, on remand, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right shoulder, right and left elbow, right upper extremity carpal and cubital tunnel syndrome, lumbar spine, and feet disabilities.

In addition, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's claimed left ankle disorder.  During the June 2011 VA general medical examination, the Veteran reported that he had arthritis in his left ankle during service and that he continued to have mild ankle pain.  A VA examiner noted that a February 2009 VA left ankle x-ray showed a small, round, ossified body immediately inferior to the tip of the left lateral malleolus, which could be an old ununited fracture fragment or an accessary ossicle.  However, the VA examiner did not provide an etiology opinion for the claimed left ankle disorder.  Therefore, on remand, the Veteran should be afforded a VA examination to obtain an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right shoulder, left and right elbow, right upper extremity carpal and cubital tunnel syndrome, lumbar spine, left and right feet disabilities, and left ankle disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA medical records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right shoulder and right and left elbow disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating degenerative joint disease of the right shoulder and lateral epicondylitis and tendinitis of the right and left elbow under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left shoulders and elbows.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of both shoulders and elbows.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  He or she should further state whether there is any impairment of the humerus, such as malunion, fibrous union, nonunion (flail joint) of the scapulohumeral joint, or loss of the head (flail shoulder); whether there is any impairment of the clavicle or scapula, such as malunion, nonunion with or without loose motion, or dislocation; whether there is any flail joint or other impairment of the elbow, radius, or ulna; and whether there is any impairment of supination or pronation of the elbows.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period in February 2009 and June 2011.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected right upper extremity carpal and cubital tunnel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right upper extremity right upper extremity carpal and cubital tunnel syndrome.  In particular, he or she should provide an opinion as to whether the paralysis of the right median nerve and the right ulnar nerve is complete or incomplete. If the paralysis of the right median nerve and/or right ulnar nerve is incomplete, the examiner should opine as to whether the disorder is mild, moderate, or severe in nature. 

The examiner should report all signs and symptoms necessary for rating right upper extremity carpal and cubital tunnel syndrome under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left wrists.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of both wrists and elbows.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period in February 2009 and June 2011.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period in February 2009.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected feet disabilities and to determine the nature and etiology of his claimed left ankle disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating plantar fasciitis of the left and right feet, hallux valgus of the left and right feet, cuboid bone fracture of the left foot, and small toe fracture of the right foot under the rating criteria.  

In particular, the examiner should state whether the Veteran's flat foot is mild, with symptoms relieved by built-up shoe or arch support; moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet; severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain in manipulation and use accentuated, indication of swelling on use, characteristic callosities; or pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The examiner should also state whether the Veteran has severe hallux valgus of either foot that is equivalent to an amputation of the great toe.  He or she should also indicate whether there has been surgery with resection of the metatarsal head.

In addition, the examiner should indicate whether the Veteran's left and right foot injuries are moderate, moderately severe, or severe, and whether there is actual loss of use of the foot.

Further, the examiner should indicate if there is any arthritis involving the cuboid bone fracture of the left foot or the small toe fracture of the right foot.  He or she should provide range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both feet.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also identify and describe any other symptoms and manifestations associated with the Veteran's service-connected foot disabilities.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period in February 2009.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

In addition, the examiner should provide an opinion as to whether it is at least as likely as not that any current left ankle disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


